          Case 19-11892-KHK                 Doc
                                            Filed 08/20/21 Entered 08/20/21 16:43:48                                 Desc Main
                                            Document      Page 1 of 4
Fill in this information to identify the case:
Debtor 1     Tonia V. Pollard
Debtor 2
(Spouse, if filing)
United States Bankruptcy Court for the: Eastern District of Virginia
Case number 19-11892-KHK


Form 4100R
Response to Notice of Final Cure Payment                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


Part 1:        Mortgage Information

Name of creditor: US Bank Trust National Association, Not In Its Individual Capacity But                   Court claim no. (if known):
Solely As Owner Trustee For VRMTG Asset Trust                                                                            1
Last 4 digits of any number you use to identify the debtor’s account: XXXXXX6325
Property address:15184 Cloverdale Rd
                   Number       Street


                   Woodbridge, VA            22193
                   City             State   ZIP Code


Part 2:        Prepetition Default Payments
  Check one:
   Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition
     default on the creditor’s claim.
   Creditor disagrees that the debtor(s) have paid in full the amount required to cure the
     prepetition default on the creditor’s claim. Creditor asserts that the total prepetition amount              $ ___________
     remaining unpaid as of the date of this response is:

Part 3:        Postpetition Mortgage Payment
Check one:
  Creditor states that the debtor(s) are current with all postpetition payments consistent with §
     1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
The next postpetition payment from the debtor(s) is due on:      __/__/____
                                                                MM / DD / YYYY


   Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
     1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
     Creditor asserts that the total amount remaining unpaid as of the date of this response is:

     a. Total postpetition ongoing payments due: 7/1/2021-8/1/2021 iao $1,208.74                                             2,417.48
                                                                                                                      (a) $ ____________

     b. Total fees, charges, expenses, escrow, and costs outstanding:                                               + (b) $ ____________
                                                                                                       Suspense     -      ($896.47)
     c. Total. Add lines a and b.                                                                                     (c) $ 1,521.01




Form 4100R                                  Response to Notice of Final Cure Payment                                         page 1
            Case 19-11892-KHK                    Doc        Filed 08/20/21 Entered 08/20/21 16:43:48                    Desc Main
                                                            Document      Page 2 of 4
Debtor 1         Tonia V. Pollard                                                                 Case number (if known) 19-11892-KHK
                First Name     Middle Name   Last Name


         Creditor asserts that the debtor(s) are contractually
         obligated for the postpetition payment(s) that first became             07/01/2021
         due on:                                                                 MM / DD / YYYY



Part 4:           Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not
current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized
payment history disclosing the following amounts from the date of the bankruptcy filing through the date of this response:
     • all payments received;
     • all fees, costs, escrow, and expenses assessed to the mortgage; and
     • all amounts the creditor contends remain unpaid.


Part 5:           Sign Here
The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of claim.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
knowledge, information, and reasonable belief.
Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address listed
on the proof of claim to which this response applies.




             /s/ Lauren S. Hunt                                        Date     August 20, 2021
                  Signature


Print:            Lauren S. Hunt                                       Title   Attorney
                  First Name     Middle Name    Last Name

Company           BWW Law Group, LLC
Address          8100 Three Chopt Road, Suite 240
                  Number        Street

                 Richmond, VA 23229
                  City            State   ZIP Code

Contact phone    (804) 282-0463                                                  Email   bankruptcy@bww-law.com




Form 4100R                                      Response to Notice of Final Cure Payment                                       page 2
       Case 19-11892-KHK         Doc    Filed 08/20/21 Entered 08/20/21 16:43:48         Desc Main
                                        Document      Page 3 of 4
                                       CERTIFICATE OF SERVICE

       I certify that on this 20th day of August, 2021, the following person(s) were or will be served with a
copy of the foregoing filed pleading electronically via the CM/ECF system or by first class mail, postage
prepaid:

Thomas P. Gorman, Trustee
300 N. Washington St. Ste. 400
Alexandria, VA 22314

Suad Bektic, Esq.
98 Alexandria Pike, Suite 10
Warrenton, VA 20186

Tonia V. Pollard
15184 Cloverdale Rd
Woodbridge, VA 22193



                                                   /s/ Lauren S. Hunt
                                                  _________________________
                                                  Lauren S. Hunt
                                                  Attorney
                                                  BWW Law Group, LLC
Case 19-11892-KHK   Doc   Filed 08/20/21 Entered 08/20/21 16:43:48   Desc Main
                          Document      Page 4 of 4
